Cite as 2017 Ark. 137

                SUPREME COURT OF ARKANSAS
                                      No.   CR-17-312

STACEY EUGENE JOHNSON                            Opinion Delivered   April 19, 2017
                   APPELLANT

V.                                               DISSENTING OPINION.


STATE OF ARKANSAS
                                 APPELLEE

                            KAREN R. BAKER, Associate Justice


       I dissent from the majority’s decision today to remand the matter to the circuit court

for a hearing on Johnson’s motion for postconviction DNA testing and to stay Johnson’s

execution. Simply put, Johnson has presented these same arguments regarding testing of

DNA on numerous occasions in the two decades since his conviction for Carol Heath’s

murder. At trial, the testimony established that the DNA pattern found on the hair near Ms.

Heath’s body at the crime scene showed that the DNA in the hair was consistent with

Johnson’s. Testing further showed that the DNA pattern found on the hair would occur

among 1 in every 720 million African-Americans. Also at trial, the saliva on the partially

smoked cigarette found in the pocket of the shirt at the park was also consistent with

Johnson’s DNA, and the shirt contained blood consistent with Ms. Heath’s DNA.

       In this case, the majority erroneously interprets Arkansas Code Annotated section 16-

112-201 to include any and all claims presented under this statute. Here, it is clear from the

record that Johnson cannot prevail under this statute. Johnson must demonstrate that “the
                                   Cite as 2017 Ark. 137

scientific predicate for the claim could not have been previously discovered through the

exercise of due diligence and the facts underlying the claim, if proven and viewed in light of

the evidence as a whole, would be sufficient to establish by clear and convincing evidence that

no reasonable fact-finder would find Johnson guilty of the underlying offense.” Arkansas

Code Annotated § 16-112-201(a)(2)(Repl. 2016). In sum, Johnson cannot prevail.

Accordingly, I dissent.

       WOOD and WOMACK, JJ., join.




                                              2                                   CR-17-312